DETAILED ACTION

	This is in reply to communication filed on 10/11/2022.
	Claims 2, 10, 19 and 24 have been cancelled. 
	Claims 1, 9, 18, 23, 29 and 33 have been amended. 
	Claims 1, 3-9, 11-18, 20-23 and 25-35 are currently pending and have been examined.
	The earliest effective filing date of the present application is 04/28/2015.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
	
Regarding Claim Rejections - 35 USC § 112:
	1) rejection of claims 1, 3-8, 9, 11-17, 18, 20-22, 23, 25-28, 29, 32-35 has been withdrawn due to claim amendments. 
 Regarding Claim Rejections - 35 USC § 103:
	Applicant’s arguments with respect to claims 1, 3-9, 11-18, 20-23 and 25-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 30 recites the limitation “the identity of a proper key blank” in page 12-line 1.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (an identity of a proper key blank)
Claim 31 are rejected as indefinite, because they depend from the indefinite claim 30 and do not cure the deficiencies set forth above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

		Claims 1, 3-7, 9, 11-15, 17-18, 20-23 and 25-35 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. NO. 2013/0173044 to Marsh et al. (“Marsh”) in view of US Pat. Pub. No. 2013/0226799 to Raj (“Raj”).

	Regarding claims 18, 1, 9, 23, 29 and 33. Marsh teaches a method for storing key data via one or more kiosks comprising 
	one or more processor devices (Marsh, Fig. 1, [0029]; ‘a hardware processor 110”), and a key identification module (Marsh, Fig. 3; “Scan key 320”. “[0062]; “scan user’s key”. Fig. 2, [0030]; “kiosk 200”), comprising: 
	receiving a request from a user to store key information determined by the key identification module (Marsh, Fig. 3; “Input? 306” > “save key template”. [0060]; “If the user selects to save a key template”. [0055]; “receive a user input of an action to be taken … save a template of a key”);
	receiving identifying information form the user (Marsh, Fig. 3; receive user info 316”). [0075]; “16 where user information can be received. Any suitable user information can be received … a user name, a key name, a user physical address, a user phone number, a user credit card number, a user identification number (e.g., social security number, driver's license number, passport number, etc.), a user name, a user email address, and/or any other suitable user information can be received using one or more user input device(s) 104”); 
	receiving the security code entered by the user (Marsh, Fig. 3; “receive security info 318”. [0061]; “receive security information. Any suitable security information can be received and this information can be received in any suitable manner, in some embodiments. For example … a user password, a user spoken word, a user fingerprint scan, a user retina or iris scan a face image, a DNA sample, a palm print, a hand geometry measurement and/or any other suitable security information can be received using one or more user input device(s) 104”);
	verifying [[the]] an identity of the user by confirming identifying information provided by the user (Marsh, [0028]; “verify user identification through biometric scanning to provide a secure method for duplicating sensitive keys (e.g., a home key, a vehicle key, etc.)”);
		encrypting the key information, the encrypted key information including the security (Marsh, [0061]; “At 318, process 300 can then receive security information”) code (Marsh, Fig. 3; “receive security info 318” > “scan key 320” > “store info 322”. [0063]; “the information received at 316, 318, and/or 320 can be stored … the information can be encrypted prior to being stored … kiosk is used to save a key template”)
		transmitting the encrypted key information and information associated with the identity of the user to the remote device associated with the user (Marsh, [0064-0065]; “the user can be prompted to enter user information and/or security information and that information, along with the bitting pattern and key blank type information, can be stored … the information can be sent to the user by e-mail, text message, mail, or any other suitable manner of sending the information”).  
		Marsh does not disclose the limitations of:
		automatically generating, using the one or more processor devices, a security code in response to the request to store the key information; 
		transmitting the generated security code to a remote device associated with the user; 
prompting the user to enter the transmitted security code via an input device associated with the remote device; from the remote device and 
the security code received from the remote device associated with the user generated using the one or more processors
		However, Marsh teaches that it would have been obvious to one of ordinary skill in the store imaging art to modify Raj to include the following:
		automatically generating (Raj, [0063]; “An authentication code generator module 304 in the computer readable medium 300(b) may determine an authentication code … a random generator, a pre-determined algorithm”. The authentication code of Raj was generated using a generator module which satisfies the claimed “automatically” [emphasis added] as the examiner found that Raj code wasn't written by a person, it was generated by an automated process), using the one or more processor devices, a security code in response to the request to store the key information (Raj; Fig. 4; device identifier is received … and an authentication code is generated 403”. [0025]; “An "authentication code" may include any verifiable and reproducible information that may be used to authenticate a consumer. For example, the authentication code may comprise a collection of letters, numbers, and symbols”); 
		transmitting the generated security code to a remote device (Raj, Fig. 1-2, [0045]; “consumer 102 may have a device 104”), associated with the user (Raj; Fig. 4; “authentication code is electronically transmitted to device associated with device identifier 404”. [0074]; “In step 404, the payment processing network 110 electronically transmits the authentication code to the device 104”); 
		prompting the user to enter the transmitted security code via an input device associated with the remote device (Raj, Fig. 4; “authentication cod eis provided to ATM 405”. [0076] In step 405, the consumer enters the authentication code received on the mobile device 104 into the ATM 116(a) … manually enter the authentication code received in the SMS message using a keyboard or touch screen of the ATM 116(a)”); from the remote device (Raj, [0076]; “the authentication code could be transmitted via a short range communications element, another SMS message to the ATM 116(a), or through any other suitable method”),
		the security code received from the remote device associated with the user  (Raj, Fig. 4; “Payment processing network verifies authentication code … 407”. [0077]; An authentication code verification module 307 at the payment processing network 110 verifies that the authentication code entered by the consumer 102 matches the previously generated authentication code sent to the device 104 and stored in the account database 305 or device database 303”); generated using the one or more processors (Raj, [0072]; “generates an authentication code associated with the mobile device identifier and/or account identifier”);

		Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to modify Marsh to include automatically generating, using the one or more processor devices, a security code in response to the request to store the key information; transmitting the generated security code to a remote device associated with the user; 
prompting the user to enter the transmitted security code via an input device associated with the remote device; transmitting from the remote device and the security code received from the remote device associated with the user generated using the one or more processors, as taught by Raj, where this would be performed in order to provide another layer of security in authenticating transactions at ATMs and consolidate the number of portable consumer devices. See Raj, [0003]. 

	Regarding claims 20, 3, 11 and 25. The combination of Marsh in view of Raj discloses the method of claim 18, wherein verifying the identity of the user further comprises receiving a transmission of the security code from the remote device associated with the user via wireless communication (Marsh, as seen in Fig. 1, the “hardware processor 110” is connected to “communication network interface 112”. [0039]; “a wireless network interface”).  

	Regarding claims 21, 4, 12 and 26. The combination discloses the method of claim 20, wherein wireless communication further comprises one or more of cellular, WiFi, Bluetooth, or near-field communication (Marsh, [0037]; “Communication network interface 112 can be any suitable interface facilitating communications on a communication network … a telephone network interface … Bluetooth … mobile … satellite … and/or any other suitable interface”).  
	Regarding claims 22, 5, 13 and 27. The combination discloses the method of claim 18, wherein verifying the identity of the user further comprises receiving a transmission via a wired Internet connection or DSL (Marsh, [0037]; “communication network interface can be a wired network interface (such as an Ethernet network interface card (NIC), a USB interface, a cable television network interface”).
	Regarding claims 30. The combination discloses the system of claim 29, wherein the key information associated with the master key comprises one or more of: the identity of a proper key blank corresponding to the master key; and a bitting pattern of the master key (Marsh, [0027]; “detect a bitting pattern and a blank type of a user's key. This bitting pattern, blank type, and any other suitable information can then be stored in any suitable storage mechanism … electing a blank key corresponding to the blank type, cutting the blank key according to the bitting pattern, and dispensing the key to the user”. See [0038-0040]).  

	Regarding claims 31. The combination discloses the system of claim 30, wherein the bitting pattern of the master key comprises one or more of: a pattern of notches located on one or more edges of the key blade of the master key; and a pattern of cuts on a broad side of the key blade of the master key (Marsh, [0034]; “an instruction can be indicated by the presence of a physical indication to not copy the key. For instance, a notch can be cut in the top of the key, or material can added to a portion of the key that is not inserted into a lock.”. see Fig. 5-6, such as Fig. 6 snapshot below).



    PNG
    media_image1.png
    361
    288
    media_image1.png
    Greyscale
Fig. 6 snapshot 

  	Regarding claims 32 and 35. The combination discloses the system of claim 29, wherein the one or more processors associated with the remote device are configured to receive input of the code information from the user (Marsh, Fig. 3; “receive security info 318”. [0061]; “receive security information. Any suitable security information can be received and this information can be received in any suitable manner”).
	
		Regarding claims 34. The combination discloses the system of claim 33, wherein the one or more processor devices associated with the one or more kiosks are further configured to: 
		Marsh does not disclose the limitations of:
		generate code information comprising a random number; and display the code information to the user via the user interface
		However, Marsh teaches that it would have been obvious to one of ordinary skill in the store imaging art to modify Raj to include the following:

		generate code information comprising a random number (Raj, [0025] An "authentication code" may include any verifiable and reproducible information that may be used to authenticate a consumer … comprise … numbers … randomly generated”); and display the code information to the user via the user interface (Raj, [0074]; “In step 404 … the notifications module of the payment processing network 110 may transmit the authentication code via an email, via a telephone call, or through any other suitable electronic transmission method”)		
		Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to modify Marsh to include generate code information comprising a random number; and display the code information to the user via the user interface, as taught by Raj, where this would be performed in order to lower the risk of fraudulent transactions. See Raj, [0099]. 

	Regarding claims 6, 14 and 28. The combination discloses the system of claim 1, wherein verifying the identity of the user (see claim 1 rejection supra) further comprises 
	Marsh substantially discloses the claimed invention; however, Marsh fails to explicitly disclose the “confirmation of the user's identity via a computer system associated with a third party”. However, Raj teaches: confirmation of the user's identity via a computer system associated with a third party (Raj, [0024]; “the device identifier may be a predetermined collection of symbols, numbers, alphanumeric characters, etc. that may be assigned to a particular consumer device during a registration period … determine contact information stored on a database … identifiers and corresponding phone numbers and account identifiers”).  
	Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to modify Marsh to include confirmation of the user's identity via a computer system associated with a third party, as taught by Raj, where this would be performed in order to lower the risk of fraudulent transactions. See Raj, [0099].

	Regarding claims 7 and 15. The combination discloses the system of claim 6, wherein
		Marsh does not disclose the limitations of: the third party is a social media entity. However, Marsh teaches that it would have been obvious to one of ordinary skill in the store imaging art to modify Raj to include the following: the third party is a social media entity (Raj, [0046]; “The payment processing network 110 may comprise a routing directory module, an account database, a device identifier database, and/or any other information database”).
	Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to modify Marsh to include the third party is a social media entity, as taught by Raj, where this would be performed in order to lower the risk of fraudulent transactions. See Raj, [0099].

		Claim 17 recites operations that are no more than a predictable variation or duplication of the operations recited in claims 18, albeit with generating so-called “second security information” Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. See KSR Int’l. Co. v. Teleflex, Inc., 550 U.S. 398, 418421 (2007); see also MPEP § 2144.04 VI, B.

		Claims 8 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Marsh in view of Raj furthermore in view of International Publication Number WO 2015/004677 A1 to AGASHE M (“AGASHE”).

	Regarding claims 8 and 16. The combination of Marsh in view of Raj discloses the system of claim 6, wherein the one or more processor devices associated with the one or more kiosks are further configured to: 
		The combination of Marsh in view of Raj substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “prompt the user to enter credentials associated with the third party computer system; receive input of user credentials; transmit the received user credentials to the third party computer system; receive a communication from the third party computer system indicating that the inputted user credentials match user credentials associated with the user stored on the third party computer system; and transmit a communication to the one or more kiosks indicating that the user's identity has been verified by the third party computer system. However, AGASHE teaches:
	prompt the user to enter credentials associated with the third party computer system; receive input of user credentials (AGASHE, Fig. 2(a); “enabling a user to access the device application 110 displayed on a device 10 accessible to the user 202” > “prompting the user to enter his/her login credential … 204”);	 
	transmit the received user credentials to the third party computer system (AGASHE, Fig. 2(a); “transmitting the acquired user credential to the transaction server 20 … 204”); 
	receive a communication from the third party computer system indicating that the inputted user credentials match user credentials associated with the user stored on the third party computer system (AGASHE, Fig. 2(a); “verifying at the server application 120 of the transaction server 20, the login credentials entered by the user …206”); and 
	transmit a communication to the one or more kiosks indicating that the user's identity has been verified by the third party computer system (AGASHE, Fig. 2(a); “and transmitting a verification confirmation message to the corresponding device 10 accessible to the user … 206” > “receiving at the device application 110, the verification confirmation message form the transaction server 20 … 208”).

	Therefore, it would have been obvious to one of ordinary skill in the kiosk verification art at the time of filing to modify Marsh to include prompt the user to enter credentials associated with the third party computer system; receive input of user credentials; transmit the received user credentials to the third party computer system; receive a communication from the third party computer system indicating that the inputted user credentials match user credentials associated with the user stored on the third party computer system; and 	transmit a communication to the one or more kiosks indicating that the user's identity has been verified by the third party computer system, as taught by AGASHE, where this would be performed in order to reduce delays and cheque based transactions, and reduce human errors. See AGASHE, page 2-lines 15-16.


Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687